PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Witte et al.
Application No. 16/271,769
Filed: 8 Feb 2019
For: METHOD OF USING A SPLIT WINGLET

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.181, filed September 2, 2021, for issuance of a corrected filing receipt to reflect priority data pursuant to 37 CFR 1.78(d). This is also a decision on the petition to expedite filed September 29, 2021 under 37 CFR 1.182.

The petition to expedite is GRANTED.
 
The petition under 37 CFR 1.181 is DISMISSED.

The priority data set forth on the application data sheet submitted February 8, 2019 was not entered as it failed to comply with the Office’s reverse chronological order requirements. Consequently, the priority data was not entered into the record. Petitioner argues that the EFS-Web system auto-loaded the priority claim in chronological order and that applicant did not notice that the claim for domestic priority was not reflected on the filing receipts issued February 28, 2019 and October 31, 2019.

Providing benefit claim information in the Application Data Sheet constitutes the specific reference required by 35 USC 119(e) or 120, and 37 CFR 1.78. If you are claiming the benefit of more than one prior-filed application, you must start with the most recent application and go back chronologically to the earliest application. Otherwise, the benefit claims will not be recognized by the Office if not presented in this manner and will not auto-load into the Office’s electronic systems. If there is more than one chain of applications for which benefit is being claimed, you must start each chain with the most recent application and go back chronologically to the earliest application in each chain. Otherwise, the benefit claims will not be recognized by the Office if not presented in this manner and will not auto-load into the Office’s electronic systems.




To date, an updated application data sheet in compliance with the Office’s reverse chronological order has not been submitted. Accordingly, the requested corrected filing receipt will not be issued.

To the extent that the claim for domestic priority was submitted after the time period set forth at 37 CFR 1.78(d), petitioner may wish to consider filing a petition under 37 CFR 1.78(e).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor